Citation Nr: 0834887	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  05-39 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cory L. Carlyle, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
RO in Indianapolis, Indiana, continuing a disability rating 
of 50 percent for PTSD.

The Board notes that the veteran submitted a new claim for an 
increased rating of his bilateral hearing loss in March 2005.  
This matter has not yet been adjudicated and the Board REFERS 
this matter to the RO for appropriate action.


FINDING OF FACT

The veteran's PTSD is manifested by anxiety, irritability, 
depression, disturbances of mood, serious social and 
occupational impairment, exaggerated startle response, 
nightmares, sleep impairment, and avoidance of others; it is 
productive of reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a rating greater than 50 percent for PTSD 
are not met.  See 38 U.S.C. § 1155, 5107(b) (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting this decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claims.  
The veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

I.  Veterans Claims Assistance Act (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2007).  The United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Prior to initial adjudication of the veteran's claim, a 
letter dated in November 2004 satisfied the second and third 
elements.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187.  In order to satisfy the 
first Quartuccio element for an increased-compensation claim, 
section § 5103(a) requires that VA notify the claimant of the 
following:

1.  Medical or lay evidence that the claimant must 
provide, or ask VA to obtain, demonstrating a 
worsening or increase in severity of the disability 
and the effect that worsening has on employment and 
daily life;

2.  At least general notice of the diagnostic code 
(DC) criteria, including any specific test or 
measurement with any applicable cross-referenced DC 
under which the veteran may be rated, if the 
requirements for an increase in evaluation would not 
be satisfied by a noticeable worsening or increase in 
severity of the disability and the effect that 
worsening has on employment and daily life;

3.  A disability evaluation is determined by applying 
relevant DCs, which range typically between 0 percent 
to as much as 100 percent, and is based on the nature 
of the symptoms for which disability compensation is 
sought, their severity and duration, and their impact 
upon employment and daily life; and

4.  Examples of the types of medical and lay evidence 
that are relevant to establishing entitlement to 
increased compensation (such as competent lay 
statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or 
exceptional circumstances relating to it).

Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008).  For 
the following reasons, the Board finds that the elements of 
the Vazquez-Flores test have either been met or that any 
error is not prejudicial because it has not affected the 
essential fairness of these proceedings.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores, 
and, as such, does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty-to-notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id. at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  The Federal Circuit indicated that this was not an 
exclusive list of ways that error may be shown to be non 
prejudicial.  See Sanders, 487 F.3d at 889.  In order for the 
Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See id.; see also Dunlap v. Nicholson, 21 Vet. App. 112, 118 
(2007).  

Regarding element one, in November 2006, after the initial 
adjudication of the claim but some eight months prior to the 
final Supplemental Statement of the Case (SSOC), the RO sent 
the veteran a letter requesting that he provide medical and 
lay evidence describing how his disability had worsened.  See 
Vazquez-Flores, 22 Vet. App. at 43-44.  While this notice was 
untimely and thus did not comport with the strict 
requirements of law, there was no harm.  See Sanders, 487 
F.3d at 889.  The letter informed the veteran that he should 
provide evidence supporting his assertion that his PTSD had 
gotten worse.  While this notice is less specific than 
required, the veteran's evidentiary submissions in response 
to this letter demonstrate that this was adequate notice to 
this veteran in this case.  See Vazquez-Flores, 22 Vet. App. 
at 42 (citing Dingess, 19 Vet. App. at 488-89) (VCAA notice 
must be tailored to the type of claim).  Following the 
November 2006 letter, the veteran had ample time to respond 
with additional evidence, and, indeed, did respond with 
additional evidence after this notice.  This evidence 
addresses the specific issue of the veteran's worsening PTSD 
and its effect on his daily life and employment.  The RO then 
issued a SSOC in July 2007.  The veteran has been 
continuously notified of the criteria applicable to justify 
an increased rating under DC 9411 and had over eight months 
to submit additional evidence, which he promptly did.  The 
notice given in this case was sufficiently tailored to the 
veteran's claims to give him actual knowledge of the types of 
evidence described in element one and thus there is no 
prejudice to the veteran in this case regarding element one 
notice.  See Sanders, 487 F.3d at 889; Vazquez-Flores, 22 
Vet. App. at 48-49.  

As to the second element, the veteran did not receive the 
prescribed notice.  Any error is harmless because the 
veteran's claim has not been prejudiced.  See Sanders, 487 
F.3d at 889.  The veteran received notification of the 
applicable rating criteria in the November 2005 Statement of 
the Case (SOC); in the November 2006 VCAA letter; and during 
July 2003, November 2004, and April 2007 VA examinations.  
The November 2005 SOC clearly informs the veteran of the 
relevant DCs.  The evidence the veteran submitted after the 
November 2006 letter shows his full understanding of the 
evidence required to support an increased rating.  This 
evidence, as noted above, consisted of his statements, a 
letter from a friend who lived with him, and new medical 
evidence from the Cincinnati VAMC.  This evidence addresses 
the specific issue of the veteran's worsening PTSD and its 
effect on his daily life and employment.  During the VA 
examinations, the veteran fully discussed all evidence 
relevant to rating under the diagnostic codes.  The RO then 
issued a SSOC in July 2007, readjudicating the case after the 
veteran had been on notice of the relevant DCs and the 
evidence that would support an increased rating.  The veteran 
has been continuously notified of the criteria applicable to 
justify an increased rating under DC 9411 and had over eight 
months to submit additional evidence, which he promptly did.  
On the whole, the veteran's additional evidence addresses the 
specific issue of the effects of his PTSD on his daily life 
and employment show that he knew the type of evidence that 
would be required to support his claim for increased rating.  
His actual knowledge prior to final adjudication makes any 
error harmless.  See Sanders, 487 F.3d at 889; Vazquez-
Flores, 22 Vet. App. at 48-49.

As to the third element, the Board notes that the veteran was 
not provided notice that a disability rating would be 
determined by application of the ratings schedule and 
relevant DCs based on the extent and duration of the signs 
and symptoms of his disability and their impact on his 
employment and daily life.  See Vazquez-Flores, 22 Vet. App. 
43-44.  The ratings schedule is the sole mechanism by which a 
veteran can be rated, excepting only referral for 
extraschedular consideration and special monthly 
compensation.  See 38 C.F.R. Part 4.  Neither the Board nor 
the RO may disregard the schedule or assign ratings apart 
from those authorized by the Secretary and both must apply 
the relevant provisions.  Id.  As such, notice to the veteran 
that the rating schedule will be applied to the 
symptomatology of his disability has no impact on the 
fundamental fairness of the adjudication because it refers to 
legal duties falling upon VA, not upon the veteran, and 
cannot be changed.  In any event, the veteran's responses 
show his knowledge of the specific parts of the DC at issue 
in an increased rating claim.  The evidence the veteran has 
presented specifically refers to his problems maintaining 
jobs, isolation issues, adaptive issues in social and work 
situations, mood disturbances, memory loss, and suicidal 
ideation.  The Board finds this actual knowledge reflects 
that any error in the third element of Vazquez-Flores notice 
is not prejudicial.  See Sanders, 487 F.3d at 889.  

As to the fourth element, the veteran received proper but 
untimely notice.  This error is harmless.  See id.  The RO's 
November 2006 letter amply notified the veteran of the types 
of evidence necessary to support his claim.  The RO then 
waited some eight months to readjudicate the case in the July 
2007 SSOC.  Due to the ample time the veteran had to present 
additional evidence and due to the veteran's actual knowledge 
as shown by his evidentiary submissions, the proper but 
untimely element-four-notice is not prejudicial to the 
veteran's case.  See Sanders, 487 F.3d at 889; Vazquez-
Flores, 22 Vet. App. at 48-49.

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores and therefore, Quartuccio, are 
met and that the VA has discharged its duty to notify.  See 
Quartuccio, 16 Vet. App. at 187.  

Also, in Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the Court held that VA must request 
that the claimant provide any evidence in his possession that 
pertains to the claim, in addition to the requirements of 
Quartuccio.  This requirement was rescinded by the Secretary 
during the course of this appeal and thus, any error related 
to this element is harmless.  See 73 Fed. Reg. 23353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).

The Board also concludes VA has satisfied its duty to assist.  
38 U.S.C. § 5103A.  The veteran's service medical records and 
VA medical records are in the file.  The veteran provided 
additional evidence, including his statement and his friend's 
statement, and referred to additional VA medical evidence, 
which the RO obtained.  The veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim which are not associated with 
this file.  The Board is satisfied that VA has satisfied its 
duty to gather evidence.

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran appropriate VA examinations in 
November 2004 and in April 2007.  The veteran has not 
reported receiving any recent treatment specifically for this 
condition (other than at VA and the private treatment 
mentioned above, records of which are in the file), and there 
are no records suggesting an increase in disability has 
occurred as compared to the prior VA examination findings.  
There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's service-
connected disorder since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95, summary available at 60 Fed. Reg. 43186-01 (1995).  
The April 2007 VA examination report is thorough and 
supported by VA outpatient treatment records.  The 
examination in this case is adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield, 19 Vet. App. 103, rev'd 
on other grounds, 444 F.3d 1328.

II.  Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or his ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degrees 
of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. § 
4.1 (2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007); Fenderson v. West, 12 Vet. App. 119 (1999).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods, a process called 
"staging."  See id.  

The veteran's service-connected PTSD is evaluated under DC 
9411, the general rating formula for mental disabilities.  
See 38 C.F.R. § 4.130.  Disability ratings are assigned 
according to the manifestation of particular symptoms listed 
in the rating formula.  The list of symptoms in the rating 
formula is not intended to be an exhaustive list, but rather 
shows examples of the types and degrees of the symptoms, or 
their effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under section 4.130 is not restricted to the 
symptoms provided in the diagnostic code.  Instead, VA must 
consider all symptoms of a claimant's disability that affect 
the level of occupational and social impairment, including, 
if applicable, those identified in the American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.



And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.  

See 38 C.F.R. § 4.130, DC 9411.  

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  A GAF score is, of course, just one part of the 
medical evidence to be considered and is not dispositive.  
The same is true of any medical professional's statement as 
to the severity of a disability.  It remains the Board's 
responsibility to evaluate the probative value of any 
doctor's opinion in light of all the evidence of record and 
the laws or regulations in question.

After a careful review of the record and for reasons and 
bases expressed below, the Board finds that the currently 
assigned 50 percent evaluation adequately compensates the 
veteran for his PTSD.

The Board notes that the veteran underwent a VA examination 
in April 2007.  This VA examination report reflects that the 
veteran was "pleasant," was without "impairment of his 
thought processes or ability to communicate," and made good 
eye contact.  His thoughts were goal-directed.  He did not 
exhibit inappropriate behavior during the examination and was 
oriented to person and place as well as month and year, 
though he vacillated on the day of the week and the date.  
The doctor stated that the veteran did not display any 
notable psychological distress in terms of tearfulness, etc., 
but he did display mild sighing and mild restlessness by way 
of ringing his hands when reviewing his military experiences.  
The veteran reported attending a veterans' reunion within the 
last year, but that just made him sadder.  The doctor noted 
the veteran's affect was "somewhat bright at appropriate 
times, but overall his affect was blunted."  

The veteran reported some difficulty with distress and 
exposure to stimuli which remind him of his combat 
experiences.  He endorsed an exaggerated startle response, in 
that his fiancée knows better than to wake him up.  He 
endorsed hypervigilance and reported having nightmares on a 
daily basis.  In addition, the veteran reported sleeping only 
two to three hours per night, with some difficulty falling 
asleep and almost always having difficulty remaining asleep.  
The veteran stated he has distressing recollections of trauma 
every day, but also has difficulty recalling important 
aspects of the trauma.  The doctor reported alcohol abuse in 
response to the veteran's statements that he drinks four to 
five times a week, six to eight beers each.  Regarding 
suicide, the veteran stated he thought about it but would 
likely not do it.  He denied current homicidal ideation.  The 
veteran also reported road rage to the point that he only 
drives short distances.

With specific regard to establishing and maintaining 
effective social relationships the veteran reports that he is 
not close to anybody and that he has decreased interest in 
significant activities.  He has been married and divorced 
three times, though he lives with his fiancée and her 
daughter.  He says that she does not talk with his fiancée 
very much and that she does her thing and he does his.  He 
was charged with battery of his now ex-wife in 2003 or 2004, 
and escaped criminal conviction by means of a pretrial 
diversion program.  He stated he has since gotten in his 
fiancée's face, but backed off.  There are no other reports 
of violence.  The veteran also reports desiring social 
isolation, because that way he does not have to deal with 
people.

With specific regard to establishing and maintaining 
effective work relationships, the veteran was in his third 
job in one year at the time of the examination, and was 
working at a collection agency.  He states that he hated the 
job after the first two weeks because he has to deal with 
hateful people on the phone.  He is also a former police 
officer and previously ran a consignment shop with his ex-
wife while they were married. 

The claims folder also contains VA treatment records.  A VA 
doctor at Dearborn submitted an opinion in December 2006 
stating that "depression and rages interfere with [the 
veteran's] ability to keep steady employment, maintain close 
relationships and carry out his other responsibilities . . . 
it seems to me that his current rating for PTSD understates 
the impairments derived from his combat experiences."  In 
October 2004, this same doctor also reported that the veteran 
had the following:  free floating, generalized anxiety and 
dread, major depression due to combat, suicidal ideation, 
lack of friends, and social isolation.  The doctor related an 
August 2004 GAF score of 45 as compared with 85-90 from a 
July 2003 VA examination.  Finally, this doctor stated that 
the veteran was a serious risk for suicide.  While the Board 
considers this doctor's opinion, the Board must note that, at 
least as of the time of the April 2007 VA examination, a mere 
four months after the December 2006 statement, the veteran 
reported he was not currently being treated for PTSD.  

The file contains a diagnostic interview for admission into a 
VAMC Cincinnati PTSD treatment program in March 2007.  In 
that report, the doctor states that the veteran's ". . . 
score may be somewhat elevated due to [his] desire to obtain 
a greater service connection for PTSD.  [He] was hoping that 
his assessment would influence his appeal to get an increased 
SC."  The report lists the veteran's symptoms as distressing 
recollections and dreams, intense psychological distress at 
exposure to cues, physiological reactivity on exposure to 
cues, efforts to avoid thoughts/feelings/conversations, 
efforts to avoid activities/places/people, inability to 
recall an important aspect, markedly diminished interest or 
participation in significant activities, feeling 
detached/estranged, restricted range of affect, sense of 
foreshortened future, difficulty sleeping, 
irritability/outburst of anger, difficulty concentrating, 
hypervigilance, and exaggerated startle response.  The 
veteran stated he just was not enthused over anything and 
does not have much of a life.  The veteran also reported 
being unhappy with his work as a security guard and that he 
had little support or social life outside work.  The 
veteran's GAF score at this time was 51.  In April 2007, the 
veteran told the VAMC Cincinnati doctor he was more 
interested in being treated at the Dearborn facility.  No 
evidence shows the veteran made further attempts to contact 
the Dearborn doctor.  This comports with the statement from 
the April 2007 VA examination that the veteran reported no 
current treatment for PTSD.  

The file also includes a letter from the veteran's fiancée, 
who describes many of the same symptoms observed in the April 
2007 VA examination, such as irritability, difficulty with 
establishing work relationships, road rage, depression, mood 
swings, problems staying asleep, and exaggerated startle 
response.  She also reports some short-term memory loss, 
anger issues when dealing with her fourteen-year-old 
daughter, who lives with them, and that she sometimes cannot 
get the veteran out of bed to shower or shave.

Having considered the evidence in the file as a whole, the 
Board concludes that the veteran's PTSD does not more nearly 
approximate the criteria for a 70 percent rating.  There is 
occupational and social impairment, and the veteran has 
difficulty in establishing and maintaining effective 
relationships, but is at least able to do so.  Compare 
38 C.F.R. § 4.130, DC 9411 (criteria for 50 percent 
disability rating) with id. (criteria for 70 percent 
disability rating).  The veteran maintains employment, though 
he may not be happy with the types of work he is performing.  
He maintains a family relationship, albeit with difficulty, 
and he does not engage in serious suicidal ideation, does not 
have impaired impulse control, does not neglect personal 
appearance, and does not exhibit near-continuous panic or 
depression that affects his ability to function 
independently, appropriately, and effectively.  The Dearborn 
doctor's 2004 statement that the veteran is a suicide risk 
must be evaluated in light of the veteran's April 2007 
statement that he would never commit suicide.  The veteran 
has maintained his relationship with a fiancée who says she 
loves him.  He exhibits depressed or irritated moods, but his 
symptoms track more closely to those described in the 50 
percent rating criteria insofar as these symptoms are not 
"near-continuous."  He exhibits no impairment in thought 
processes or ability to communicate, and his speech is 
described as goal-oriented.  His impulse control problems 
relate not to unprovoked irritability or violence, but to 
buying unneeded items.  The sole evidence of violence is in 
the past and the remaining evidence supports a conclusion 
that he is not physically violent.  Looking to the veteran's 
entire history in making a disability determination, the 
facts simply do not support a higher rating.  See 38 C.F.R. 
§ 4.1.

In addition, in rendering this decision, the Board has taken 
into account that the veteran's GAF score was estimated to be 
a 55 at the April 2007 VA examination, a 51 at a March 2007 
evaluation, and a 45 at an August 2004 treatment.  According 
to the GAF scale, scores ranging from 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  See DSM-IV at 
47.  According to the GAF scale, scores ranging from 41-50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  See DSM-IV at 47.  
The GAF score is but one factor that must be considered when 
evaluating the veteran's disability.  The veteran's GAF 
scores support the assignment of a 50 percent disability 
rating.  As noted, he does exhibit problems dealing with 
people, has issues with his family, as well as anxiety, but 
these symptoms are not so serious as to cause him to be 
seriously suicidal, they do not drive obsessional rituals 
that interfere with routine activities, do not affect his 
speech, which is noted as normal and goal-oriented, do not 
cause near-continuous panic or depression, and do not cause 
impaired impulse control, spatial disorientation, or neglect 
of personal hygiene.  In short, while the GAF scores 
demonstrate that the veteran is experiencing difficulty with 
his PTSD, they are in line with the types of disabilities 
expected with a veteran who is rated 50 percent disabled. 

The Board acknowledges the veteran's assertions that the 
severity of his PTSD warrants a higher rating.  The veteran 
can attest to factual matters of which he had first-hand 
knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, or undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
thus, his statements regarding the severity of his disability 
are not competent.  See Layno v. Brown, 6 Vet. App. 465, 469-
70 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

The Board concludes that, because the preponderance of the 
evidence supports the rating given by the RO, the benefit-of-
the-doubt rule will not apply in the veteran's favor.  38 
U.S.C. § 5107(b); see also Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.  The 50 
percent rating will be continued.  Also, the facts of this 
case do not reflect distinct time periods where the service-
connected PTSD exhibits symptoms that would warrant different 
ratings and thus the Board finds that "staged" ratings are 
not appropriate at this time.  See Hart, 21 Vet. App. at 510.  

Where warranted, the case may be referred to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of whether "an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities" was warranted.  See 38 
C.F.R. § 3.321(b)(1) (2007); VAOPGCPREC 6-96, summary 
available at 61 Fed. Reg. 66748-02, 66749 (1996); Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996).  In determining whether referral for 
extraschedular consideration is appropriate, the Board first 
must compare between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  The applicable criteria from DC 9411 adequately 
provide for the necessary evaluation of the veteran's 
disability in this case.

The Board must also determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms, such as to warrant referral for extra-schedular 
consideration for a higher rating."  38 C.F.R. § 3.321(b)(1) 
(related factors include "marked interference with 
employment" and "frequent periods of hospitalization"); 
Barringer v. Peake, No. 06-3088, 2008 WL 4210789 (Vet. App. 
Sept. 16, 2008).  When the rating schedule is inadequate to 
evaluate a claimant's disability picture and that picture has 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step-a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  In this case, as discussed 
above, no periods of hospitalization for the condition have 
been shown during the appeal period.  No allegations of 
marked interference of employment have been made.  Though the 
veteran has had several different jobs recently and appears 
not to like them, he does appear able to continue to obtain 
employment.  Under these circumstances, referral of this 
claim to the Compensation and Pension Service for 
consideration of an extraschedular evaluation is not 
warranted.  See 38 C.F.R. § 3.321.


ORDER

Entitlement to an evaluation in excess of 50 percent 
disabling for PTSD is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


